DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/10/2022 has been entered.
Election/Restrictions
Newly submitted claim 10-11 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
On 3/16/2021, Applicant elected Species A: Figures 2-4 in the species election. The species A as seen in Figures 2-4 requires five second bodies 220 with a semi-cylindrical shape thereof. New claims 10-11 use “consisting of” limitation such that the invention contains only (no more no less) the recited structural limitations. Applicant does not appear to have an invention that only has a single second body 220 for example, and Applicant’s elected embodiment requires five second bodies 220, not just one. Examiner further notes that the claim as written with “consisting of” lacks clear support in the originally filed application.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-11 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.	
Status of Claims
Claim(s) 3-5, 7-8, 10-11 is/are pending of which Claim(s) 3 and 10 is/are presented in independent form. Claims 10-11 are withdrawn.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
First Argument:
	Block does not teach the new amendment to claim 3 (Remarks Page 7-8).
	Examiner’s Response:
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. See updated rejection below. Applicant’s language is still too broad and is able to be read on block. Examiner makes note that Applicant attempted to use a conceptual suggestion in the Advisory Action mailed 7/18/2022 as a word for word amendment herein to overcome Block. As can be seen in the Advisory Action, this language was not offered as exact language to overcome the art. Examiner recommends re-evaluating and tightening up the language and their potential interpretations because as is the language is staying broad with Applicant’s amendments.
Second Argument:
	Applicant argues that the combination of Block and Scaff is improper (Remarks 7-8).
	Examiner’s Response:
	Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. This argument has already been discussed and found not persuasive in previous office mailings. 
Third Argument:
	Applicant asserts that new claims 10-11 overcome the prior art (Remarks Page 9).
	Examiner’s Response:
	Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. The new claims 10-11 are found to not be drawn towards Applicant’s election as seen above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Block (US 6450924 B1) in view of Scaff (US 20120167272 A1).
Regarding claim 3, Block discloses a mounting device 1 (See Figures 1-3) comprising: 
a first body 2 (See Figures 1-3) having a palm-shaped top surface (See Figures 1-2 for view of the “top surface” of body 2, wherein this surface as shown in Figure 1 matching the shape of the palm of the user as the body 2 is positioned on the back of hand wherein the back of the hand has the same shape as the palm thus causing the shape of the body 2 to correspond to be “palm-shaped” and thus so is the top surface as seen in Figures 1-2 palm-shaped);
a second body 6 (See Figures 1-3) formed with a semi-cylindrical shape, the semi-cylindrical shape having first and second ends longitudinally spaced thereof (See Figures 2-3 and Col. 3 lines 54-56, wherein the second body 6 is said to be “cylindrical”, wherein a cylinder inherently is made up of two longitudinal halves of a cylinder combined to form the shape, wherein; see Annotated Fig. 1 wherein the shape of the second body has first and second ends spaced along the long axis, thus being longitudinally spaced thereof) whose shape is curved downwardly (See Annotated Figure 1 below, wherein the top half, semi-cylindrical shape of the second body 6 has a downwardly directed curve as indicated via the drawn arrows); and 
an elastic portion 4 having a downward curved shape (See Figures 1-3, wherein the portion 4 may be interpreted as having a “downward curved shape” in two ways; See Annotated Figure 1, wherein the first is that as seen in Figure 1 the portion 4 corresponding to the ring finger is curved and when arcing to the portion 6 is arcing/curving downwardly; and secondly the portion 4 as shown in Figures 1-3 has a generally circular cross section shape resulting is a curved outer surface that may be said as being a downwardly curved shape as further drawn in Annotated Figure 1 below because the surface shape starting from a specific spot can be viewed as then curving downwardly) and integrally connecting the first body 2 and the second body 6 (See Figures 1-3, wherein 4 is integral with 2 and 6) and configured for providing elasticity (See Col. 3 lines 29-40, wherein this portion 4 is resilient rubber or silicon rubber which as discussed in Col. 4 lines 21-47 have internal forces that will attempt to keep the portion 4 in the state as shown in Figure 1 wherein this is elastic according to the definitions set forth in Merriam Webster [https://www.merriam-webster.com/dictionary/elastic]),
wherein the second body 6 and the elastic portion 4 have a same downward curved direction (See Annotated Figure 1, wherein the indicated curves are directed in the same downward direction).

    PNG
    media_image1.png
    796
    1117
    media_image1.png
    Greyscale

Block does not disclose a first hook and loop fastener disposed at a top surface of the second body 6 (See Annotated 3 above) such that one end of the elastic band is capable of being fixed to the top surface of the second body 6, the elastic band is configured to be mounted on the mounting device by the first hook and the loop fastener and configured for covering a fingertip.
However for note, Block discloses that the device 1 is a finger exercise device (See Abstract).
However, Scaff teaches an analogous finger exercise/mounting device 100 (See Figures 1-4 and Abstract) with an analogous first body 122 (See Fig. 1-4) and an analogous second body 104 for accommodating a finger (See [0021]) (See Fig. 1-4) wherein the first and second bodies 122 and 104 are accommodated with hook and loop fastener (respectively, see [0024, 0027] and [0029]) and more specifically there is provided a first hook and loop fastener 110 disposed at a top surface of the second body 104 (See Figure 1 and [0021]) in order to attach an elastic band 130 (“resistance strap” 130 [0027]) with hook and loop portions 136/138 and elastic section 132 (See [0026]) for correcting a deformity of a deformed joint of a finger and wrist (see [0019] wherein the elastic band 130 will help heal hand injuries, arthritis, muscle issues, and nerve damage and loosen joints which will implicitly correct deformities then caused by such injuries, see https://www.collinsdictionary.com/us/dictionary/english/deformity) and enhancing a function (see [0011, 0019] wherein the elastic band 130 (“resistance strap”) improves strength and dexterity) wherein one end 134 of the elastic band 130 is capable of being fixed to the top surface of the second body 104 via first hook and loop 110 (See Figure 4 and [0025]) such that then the elastic band 130 is configured to be mounted on the mounting device 100 by the first hook and loop fastener 110, and wherein the elastic band 130 is configured for covering a fingertip (See Fig. 4, wherein the elastic band 130 covers the fingertip of the user from this perspective).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top surface of the second body 6 of Block (See Annotated Figure 3 above) with the first hook and loop fastener 110 as taught by Scaff above and the first body 2 of Block with hook and loop as taught by Scaff above to receive/mount a further provided elastic band 130 as taught by Scaff above in order to further improve the function of the fingers of the user as well as aid in the healing of deformities caused by injuries (See Scaff [0019] and see further [0011] which states “The resistance strap creates tension against a backside of the hand to strengthen the hand during movement”).
For note thus, Block in view of Scaff discloses that the device 1 is a mounting device 1 of the elastic band 130 for correcting a joint deformity and enhancing a joint function (because of combination above, the device 1 of Block now mounts the elastic band 130 of Scaff which is capable of correcting joint deformities, see Scaff [0019] as discussed above).
Regarding claim 4, Block in view of Scaff discloses the invention of claim 3 above.
Block further discloses wherein the elastic portion 4 has a width relatively smaller than that of the second body 6 (See Figure 2 wherein 6 is clearly wider than 4).
Regarding claim 5, Block in view of Scaff discloses the invention of claim 3 above.
Block further discloses further comprising a fixing belt 10 (See Col. 3 line 60 – Col. 4 line 6, wherein the strap 10 may be interpreted as a belt such and the strap 10 fixes the hand of the user to the first body 2) provided at the first body 2 (See Figures 1-3 of Block).
Regarding claim 7, Block in view of Scaff discloses the invention of claim 4 above.
As combined, Block discloses further comprising a second hook and loop fastener provided at a bottom surface of the first body 2 (See Figure 3 illustrating the bottom surface of the first body 2, wherein the bottom surface of the first body 2 connects with the straps 10/20 as seen in Figures 2-3 which has hook and loop material as described in Col. 3 line 60 - Col. 4 lines 6 and further shown in Figure 3, thus there being a second hook and loop fastener provided at the bottom surface of the first body 2 via the straps 10/20 connecting to the bottom surface of the body 2).
Regarding claim 8, Block in view of Scaff discloses the invention of claim 3 above.
As combined, Block discloses further comprising a handle portion provided at a rear end of the first body 2 (See https://www.dictionary.com/browse/handle wherein a handle is “that which may be held, seized, grasped” and as seen in Figure 1 the rear end of the first body 2 may be a “handle portion” as it is capable of being held or grasped by a user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/29/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786